—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 22, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
Defendant “was not denied due process by the prosecutor’s withholding of his consent to a plea bargain offer to á lesser crime because of [the codefendant’s] refusal to similarly plead guilty * * * The prosecutor is free to dictate the terms under which he or she will agree to consent to accept a guilty plea, and where such terms are not met, consent may be withheld” (People v Antonio, 176 AD2d 528, 529, lv denied 79 NY2d 824). Concur — Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.